Appeal by the defendant from a judgment of the Supreme Court, Kings County (Grajales, J.), rendered April 5,1991, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant claims that he was denied a fair trial as a result of certain remarks made by the prosecutor during her summation. Specifically, the defendant contends that the prosecutor improperly vouched for the complainant’s testimony, *612assailed the defendant’s testimony as tailored to the People’s case, and improperly exceeded the court’s Sandoval ruling.
We have reviewed the defendant’s contentions and find that the prosecutor’s remarks concerning the complainant’s veracity were made in fair response to the defense counsel’s summation (People v Shaw, 150 AD2d 626; People v Roccaforte, 141 AD2d 775, 776; see, People v Street, 124 AD2d 841; People v Colon, 122 AD2d 150, 151; People v Torres, 121 AD2d 663, 664), while her remarks concerning the defendant’s prior convictions did not violate the Sandoval ruling and were properly directed at the defendant’s credibility (see, People v Black, 159 AD2d 399, 400; People v Sherman, 106 AD2d 416, 417).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Lawrence, O’Brien and Santucci, JJ., concur.